Appeal by the defendant from a judgment of the Supreme Court, Queens *743County (Kohm, J.), rendered April 6, 1995, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction of criminal possession of a controlled substance in the seventh degree, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court did not err in curtailing his cross-examination of a police officer who testified for the prosecution (see, People v Almeida, 159 AD2d 508, 509).
However, as the People correctly concede, the defendant’s conviction on the charge of criminal possession of a controlled substance in the seventh degree must be vacated and the count of the indictment charging that crime must be dismissed, as it is a lesser-included offense of criminal possession of a controlled substance in the third degree (see, People v Zapata, 235 AD2d 446; People v McCray, 204 AD2d 490; CPL 300.40 [3] [b]).
The sentence imposed on the remaining count was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.